Motion granted, unless the appellant shall file and serve printed record and briefs on respondent by July 15, 1927, and be prepared to argue the appeal at the September term of this court, and shall Cause, within twenty days, to be returned to the parties paying the same the taxes paid by them, as fixed by the interlocutory judgment in accordance with the stipulation of the parties, and pays ten dollars costs of this motion; in which event the motion is denied. Present — Cochrane, P. J., Van Kirk, Hinman, McCann and Davis, JJ.